IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0555-05


THE STATE OF TEXAS

v.


RYAN WAYLOR PALMER, appellee




ON STATE'S PETITION FOR DISCRETIONARY REVIEW
FROM THE SECOND COURT OF APPEALS

TARRANT  COUNTY



 Per Curiam.



	We granted the State's petition for discretionary review to determine whether the Court of
Appeals erred in its analysis in affirming the trial court's decision to grant appellee's motion to
suppress the fruits of a traffic stop.  After reading the briefs and examining the record (including a
videotape of the incident), we have concluded that our decision to grant review was improvident.
	The State's petition is dismissed.
Delivered: June 14, 1006
Do not publish